                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       ADEKUNLE OLOBA-AISONY,                            Case No. 19-cv-02080-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER OF SERVICE
                                  13              v.
                                                                                             Re: ECF No. 1
                                  14       CALIFORNIA DEPARTMENT OF
                                           CORRECTION AND REHABILITATION,
                                  15
                                                         Defendant.
                                  16

                                  17                                            INTRODUCTION

                                  18        Adekunle Oloba-Aisony, an inmate currently housed at Salinas Valley State Prison, filed this

                                  19   pro se prisoner’s civil rights action under 42 U.S.C. § 1983. He consented to proceed before a

                                  20   magistrate judge. (ECF No. 6.)1 His complaint is now before the court for review. This order finds

                                  21   that the complaint states cognizable claims and orders service of process on the defendant.

                                  22                                              STATEMENT

                                  23        California’s Proposition 57, approved by voters in November 2016, makes parole more

                                  24   available for certain felons convicted of nonviolent crimes. Proposition 57 added Article I, section

                                  25   32 to the California Constitution. That section provides, in relevant part, “Parole consideration:

                                  26

                                  27
                                       1
                                        Citations are to material in the Electronic Case File (“ECF”); pinpoint cites are to the ECF-generated
                                  28   page numbers at the top of the documents.

                                       ORDER – No. 19-cv-02080-LB
                                   1   Any person convicted of a nonviolent felony offense and sentenced to state prison shall be eligible

                                   2   for parole consideration after completing the full term for his or her primary offense,” defined for

                                   3   these purposes as “the longest term of imprisonment imposed by the court for any offense,

                                   4   excluding the imposition of an enhancement, consecutive sentence, or alternative sentence.” Cal.

                                   5   Const. art. I, § 32(a)(1).

                                   6       One of the implementing regulations provides that an inmate is not eligible for nonviolent

                                   7   offender parole consideration if the “inmate is convicted of a sexual offense that currently requires

                                   8   or will require registration as a sex offender under the Sex Offender Registration Act, codified in

                                   9   sections 290 through 290.024 of the Penal Code.” Cal. Code Regs. tit. 15, § 3491(b)(3).

                                  10       Mr. Oloba-Aisony alleges in his complaint that he was convicted in 2016 of dissuading a

                                  11   witness and sentenced to a total of 9 years, and is “eligible for parole consideration after 2 years of

                                  12   completing the full term of his primary offense.” (ECF No. 1 at 3.) He also alleges that he is
Northern District of California
 United States District Court




                                  13   eligible for parole consideration under the non-violent parole process (NVPP) set up to implement

                                  14   Proposition 57. He further alleges that the defendant, the California Department of Corrections

                                  15   and Rehabilitation (CDCR) improperly has denied him consideration under the NVPP because he

                                  16   has a sex offense for which he must register as a sex offender. He alleges that the CDCR

                                  17   promulgated the regulation, Cal. Code Regs. tit. 15, § 3491(b)(3), that disallows NVPP

                                  18   consideration for certain sex offenders like him; that regulation allegedly is inconsistent with

                                  19   Proposition 57, which did not exclude sex offenders from the NVPP. Mr. Oloba-Aisony contends

                                  20   that CDCR violated his rights to equal protection and to be free of ex post facto laws by

                                  21   promulgating the regulation and relying on it to deny him consideration under the NVPP.

                                  22                                                ANALYSIS

                                  23       A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                  24   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  25   § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims

                                  26   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  27   monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b). Pro se

                                  28   complaints must be liberally construed. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

                                       ORDER – No. 19-cv-02080-LB                         2
                                   1      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a right

                                   2   secured by the Constitution or laws of the United States was violated, and (2) that the violation

                                   3   was committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48

                                   4   (1988).

                                   5      “To state a § 1983 claim for violation of the Equal Protection Clause a plaintiff must show that

                                   6   the defendants acted with an intent or purpose to discriminate against the plaintiff based upon

                                   7   membership in a protected class.” Thornton v. City of St. Helens, 425 F.3d 1158, 1166 (9th Cir.

                                   8   2005) (citation and internal quotation marks omitted). The complaint alleges that in promulgating

                                   9   and implementing the new regulation disallowing participation in the NVPP for certain sex

                                  10   offenders, the CDCR is treating sex offenders including Mr. Oloba-Aisony “differently from other

                                  11   prisoners of same category of crime.” (ECF No. 1 at 4.) Liberally construed, the pro se complaint

                                  12   appears to state a cognizable claim for a violation of Mr. Oloba-Aisony’s Fourteenth Amendment
Northern District of California
 United States District Court




                                  13   right to equal protection of the laws.

                                  14      Article I, section 10 of the United States Constitution prohibits the States from passing any ex

                                  15   post facto law. “To fall within the ex post facto prohibition, a law must be retrospective—that is, ‘it

                                  16   must apply to events occurring before its enactment’—and it ‘must disadvantage the offender

                                  17   affected by it,’ by altering the definition of criminal conduct or increasing the punishment for the

                                  18   crime.” Lynce v. Mathis, 519 U.S. 433, 441 (1997) (citations omitted). Some retroactive changes in

                                  19   parole laws may violate the Ex Post Facto Clause, but “not every retroactive procedural change

                                  20   creating a risk of affecting an inmate’s terms or conditions of confinement is prohibited.” Garner v.

                                  21   Jones, 529 U.S. 244, 250 (2000). The critical inquiry in examining a change to a parole law is

                                  22   “whether retroactive application of the change . . . create[s] ‘a sufficient risk of increasing the

                                  23   measure of punishment attached to the covered crimes.’” Id. (quoting Cal. Dept. of Corr. v. Morales,

                                  24   514 U.S. 499, 509 (1995)). The complaint appears to allege that the regulation promulgated and

                                  25   implemented by the CDCR that has caused Mr. Oloba-Aisony to be deemed ineligible for the NVPP

                                  26   has resulted in the infliction of a greater punishment than that to which he otherwise was subject

                                  27   under the law as it existed before that regulation was promulgated. Liberally construed, the pro se

                                  28   complaint appears to state a claim for a violation of Mr. Oloba-Aisony’s federal constitutional right

                                       ORDER – No. 19-cv-02080-LB                        3
                                   1   to be free of ex post facto laws.

                                   2                                             CONCLUSION

                                   3      1. Liberally construed, the complaint states cognizable § 1983 claims against the California

                                   4   Department of Corrections and Rehabilitation.

                                   5      2. The clerk shall issue a summons and the United States Marshal shall serve, without

                                   6   prepayment of fees, the summons, a copy of the complaint, a copy of all the documents in the case

                                   7   file, and a copy of the “consent or declination to magistrate judge jurisdiction” form upon the

                                   8   California Department of Corrections and Rehabilitation.

                                   9      3. In order to expedite the resolution of this case, the following briefing schedule for

                                  10   dispositive motions is set:

                                  11          a.      No later than September 6, 2019, the defendant must file and serve a motion for

                                  12   summary judgment or other dispositive motion. If the defendant is of the opinion that this case
Northern District of California
 United States District Court




                                  13   cannot be resolved by summary judgment, the defendant must so inform the court prior to the date

                                  14   the motion is due. If the defendant files a motion for summary judgment, the defendant must

                                  15   provide to the plaintiff a new Rand notice regarding summary judgment procedures at the time he

                                  16   files such a motion. See Woods v. Carey, 684 F.3d 934, 939 (9th Cir. 2012). If the motion is based

                                  17   on nonexhaustion of administrative remedies, the defendant must comply with the notice and

                                  18   procedural requirements in Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014).

                                  19          b.      The plaintiff must file and serve his opposition to the summary judgment or other

                                  20   dispositive motion no later than October 4, 2019. The plaintiff must bear in mind the notice and

                                  21   warning regarding summary judgment provided later in this order as he prepares his opposition to

                                  22   any motion for summary judgment.

                                  23          c.      If the defendant wishes to file a reply brief, the reply brief must be filed and served

                                  24   no later than October 18, 2019.

                                  25      4. The plaintiff is provided the following notices and warnings about the procedures for

                                  26   motions for summary judgment:

                                  27

                                  28

                                       ORDER – No. 19-cv-02080-LB                        4
                                              The defendants [may make] a motion for summary judgment by which they seek to
                                   1          have your case dismissed. A motion for summary judgment under Rule 56 of the
                                   2          Federal Rules of Civil Procedure will, if granted, end your case. [¶] Rule 56 tells
                                              you what you must do in order to oppose a motion for summary judgment.
                                   3          Generally, summary judgment must be granted when there is no genuine issue of
                                              material fact -- that is, if there is no real dispute about any fact that would affect the
                                   4          result of your case, the party who asked for summary judgment is entitled to
                                              judgment as a matter of law, which will end your case. When a party you are suing
                                   5
                                              makes a motion for summary judgment that is properly supported by declarations
                                   6          (or other sworn testimony), you cannot simply rely on what your complaint says.
                                              Instead, you must set out specific facts in declarations, depositions, answers to
                                   7          interrogatories, or authenticated documents, as provided in Rule 56(e), that
                                              contradict the facts shown in the defendants' declarations and documents and show
                                   8          that there is a genuine issue of material fact for trial. If you do not submit your own
                                   9          evidence in opposition, summary judgment, if appropriate, may be entered against
                                              you. If summary judgment is granted, your case will be dismissed and there will be
                                  10          no trial.

                                  11   Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998). If a defendant files a motion for summary
                                  12   judgment for failure to exhaust administrative remedies, he or she is seeking to have the case
Northern District of California
 United States District Court




                                  13   dismissed. A plaintiff faced with such a motion can oppose it using the same methods as described
                                  14   above for other summary judgment motions. As with other defense summary judgment motions, if
                                  15   a motion for summary judgment for failure to exhaust administrative remedies is granted, the case
                                  16   will be dismissed and there will be no trial.
                                  17      5. All communications by the plaintiff with the court must be served on a defendant's counsel
                                  18   by mailing a true copy of the document to the defendant's counsel. The court may disregard any
                                  19   document which a party files but fails to send a copy of to his opponent. Until a defendant's
                                  20   counsel has been designated, the plaintiff may serve a document by mailing a true copy of the
                                  21   document directly to the defendant, but once a defendant is represented by counsel, all documents
                                  22   must be mailed to counsel rather than directly to that defendant.
                                  23      6. Discovery may be taken in accordance with the Federal Rules of Civil Procedure. No
                                  24   further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required
                                  25   before the parties may conduct discovery.
                                  26      7. The plaintiff is responsible for prosecuting this case. The plaintiff must promptly keep the
                                  27   court informed of any change of address and must comply with the court's orders in a timely
                                  28   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                       ORDER – No. 19-cv-02080-LB                         5
                                   1   to Federal Rule of Civil Procedure 41(b). The plaintiff must file a notice of change of address in

                                   2   every pending case every time he is moved to a new facility or is released from custody.

                                   3      8. The plaintiff is cautioned that he must include the case name and case number for this case

                                   4   on the first page of any document he submits to the court for consideration in this case.

                                   5      IT IS SO ORDERED.

                                   6      Dated: May 10, 2019

                                   7                                                   ______________________________________
                                                                                       LAUREL BEELER
                                   8                                                   United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-02080-LB                        6
